994 F.2d 1343
Doris A. SCOTT, individually and as Personal Representativeof the Estate of John William Scott, deceased,Plaintiff-Appellant,v.James L. HENRICH;  David J. Flamand;  Butte-Silver Bow LawEnforcement Agency;  City of Butte;  County ofSilver Bow, Defendants-Appellees.
No. 91-35429.
United States Court of Appeals,Ninth Circuit.
Sept. 14, 1993.

Before:  FARRIS, NORRIS, and KOZINSKI, Circuit Judges.

ORDER

1
The Opinion filed October 15, 1992, and the Amended Opinion filed May 21, 1993, are hereby WITHDRAWN.